Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


Priority
This application is a continuation application of U.S. Patent Application No.15/774,163, filed May 7, 2018, which is a National Stage application under 35 U.S.C. § 371 of International Application No. PCT/US2016/060834 having an International Filing Date of November 7, 2016, which claims the benefit of U.S. Patent Application No. 62/252,328, filed on November 6, 2015, which are incorporated herein by reference that is hereby acknowledged by the Examiner.


Status of the Claims
The amendment dated 09/30/2020 is acknowledged.  Claims 24-43 are pending and under examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2020, 04/6/2021, 07/14/2021, 12/7/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Claim Objections 
Claim 27 is objected to for the following informalities:
Claim 27 is an incomplete sentence. The claim should end with a period instead of a comma.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masopust et al. “Masopust” (WO2017079747).    
	The claims are directed to a method of increasing the efficacy of immunotherapy in an individual, comprising administering an adjuvant to a solid tumor, wherein the adjuvant comprises at least two antigenic peptides from one or more viruses or bacteria against which the individual has previously developed an immune response.
	Regarding claims 24 and 41, Masopust discloses a method of treating a solid tumor in a human subject (a method of treating a solid tumor in a human subject; abstract; page 1 lines 18-25; page 4 lines 24-27), comprising administering immunotherapy to the subject and administering a composition (adjuvant) (page 1 lines 18-25; page 4 lines 24-27) comprising antigenic peptides to the solid tumor (page 1 lines 18-20).
	Regarding claim 25, Masopust discloses the method of claim 1, and further discloses wherein the immunotherapy is selected from the group consisting of CAR T cells, monoclonal antibodies, checkpoint blockade inhibitors and personalized vaccines (page 1 lines 21-22; page 4 lines 28-30).
Regarding claims 26 and 42, Masopust discloses the method of claim 24 or 25 and further discloses wherein the at least one antigenic peptide is from EBV (page 2, lines 17-23; page 6 lines 14-18; page 7 lines 1-2).

Regarding claim 28, Masopust discloses whereby the individual has been previously inoculated (see page 5 lines 22-25).
Regarding claim 29, Masopust discloses the virus is from varicella-zoster virus (see page 6 lines 1-3).
Regarding claim 30, Masopust discloses the adjuvant comprises at least three antigenic peptides (see page 6 lines 5-10).
Regarding claims 31 and 32, Masopust discloses the administration is intratumorally by injection (see claim 8 of Masopust).
Regarding claim 33, Masopust discloses the adjuvant comprises a pharmaceutically acceptable carrier (see page 8 lines 26-27).
Regarding claim 34, Masopust discloses the carrier is saline (see page 9 lines 15-23).
Regarding claim 36, Masopust discloses the method comprises EBV and CMV (see claim 21 of Masopust).
Regarding claims 37 and 38, Masopust discloses the method comprises at least two antigenic peptides from EBV and CMV (see claim 19 of Masopust).
Regarding claim 39, Masopust discloses the adjuvant comprises a pharmaceutically acceptable carrier (see page 8 lines 26-27).
Regarding claim 40, Masopust discloses the carrier is saline (see page 9 lines 15-23).
Regarding claim 43, Masopust discloses an article of manufacture comprising the compositions as described (first and second antigenic peptides and pharmaceutically acceptable carrier) (see page 10 lines 4-9).
Therefore, the cited prior art anticipates the claimed invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art 

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim 35 is rejected under 35 U.S.C. 103(a) as being unpatentable over Masopust et al. “Masopust” (WO2017079747).
The teachings of Masopust are outlined above and incorporated herein. 
Regarding claim 35, Masopust discloses the method of claim 24 but does not teach comprising a second administering step. It is not inventive and considered routine and obvious to one of ordinary skill in the art to apply a method of administration of a therapeutic composition whereby the administration comprises a second administering step.
Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571)270-3546.  The examiner can normally be reached on M-Th 8:00 to 4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648